Citation Nr: 1012171	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-37 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to service connection for hypertension, 
including as secondary to service-connected PTSD.

4.  Entitlement to service connection for dyspepsia, 
including as secondary to service-connected PTSD.

5.  Entitlement to service connection for a back rash.

6.  Entitlement to service connection for bilateral foot 
fungus.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  A Travel Board hearing was 
held at the RO before the undersigned Acting Veterans Law 
Judge in October 2009.

The Board notes that, in Rice v. Shinseki, the Court held 
that a TDIU claim cannot be considered separate and apart 
from an increased rating claim.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Instead, the Court held that a TDIU 
claim is an attempt to obtain an appropriate rating for a 
service-connected disability.  The Court also found in Rice 
that, when entitlement to a TDIU is raised during the 
adjudicatory process of the underlying disability, it is 
part of the claim for benefits for the underlying 
disability.  The record in this case indicates that the 
Veteran has essentially asserted that he not employable 
solely by reason of his service-connected disabilities.  In 
light of Rice, and because it appears that the record 
reasonably raises a TDIU claim, this claim, as well as the 
PTSD issue, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In testimony at his October 5, 2009, Board hearing, 
prior to the promulgation of a decision in the appeal, the 
appellant requested a withdrawal of his appeal with respect 
to the denial of his initial compensable rating claim for 
bilateral hearing loss.

2.  In testimony at his October 5, 2009, Board hearing, 
prior to the promulgation of a decision in the appeal, the 
appellant requested a withdrawal of his appeal with respect 
to the denial of his service connection claims for 
hypertension and for dyspepsia, each including as secondary 
to service-connected PTSD, and for a back rash and bilateral 
foot fungus.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the 
appellant have been met on the issue of entitlement to an 
initial compensable rating for bilateral hearing loss.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

2.  The criteria for withdrawal of an appeal by the 
appellant have been met on the issues of entitlement to 
service connection for hypertension and for dyspepsia, each 
including as secondary to service-connected PTSD.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

3.  The criteria for withdrawal of an appeal by the 
appellant have been met on the issues of entitlement to 
service connection for a back rash and for bilateral foot 
fungus.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's initial compensable rating 
claim for bilateral hearing loss and his service connection 
claims for hypertension and for dyspepsia, each including as 
secondary to service-connected PTSD, and for a back rash and 
bilateral foot fungus, the Board notes that it may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  38 U.S.C.A. § 7105 
(West 2002).  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  At his 
Board hearing on October 5, 2009, the appellant withdrew his 
appeal with respect to his claim for an initial compensable 
rating for bilateral hearing loss and with respect to his 
service connection claims for hypertension dyspepsia, a back 
rash, and bilateral foot fungus.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these claims.  Accordingly, 
the Board does not have jurisdiction to review these claims 
and they are dismissed.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is dismissed.

Entitlement to service connection for hypertension, 
including as secondary to service-connected PTSD, is 
dismissed.

Entitlement to service connection for dyspepsia, including 
as secondary to service-connected PTSD, is dismissed.

Entitlement to service connection for a back rash is 
dismissed.

Entitlement to service connection for bilateral foot fungus 
is dismissed.


REMAND

Regarding the Veteran's PTSD claim, additional development 
is required.  Indeed, it appears that VA treatment records 
are outstanding.  The claims file contains no records dated 
after 2005.  However, in a November 2008 statement, the 
Veteran noted that he received a Certificate of Completion 
in a PTSD program awarded in August 2006.  This suggests 
treatment after 2005.  Moreover, the Veteran indicated at 
his October 2009 hearing that his symptoms had worsened, and 
he expressed dissatisfaction with his last VA examination in 
December 2005.  Therefore, the Boards finds that another 
examination should be afforded to determine his current 
level of disability.

Furthermore, as noted in the Introduction, a review of the 
record indicates that the Veteran has asserted that he is 
not employable solely by reason of his service-connected 
disabilities.  The Veteran testified specifically in October 
2009 that he had retired from full-time employment as a 
retail clerk in approximately 2002.  He also testified that 
he was employed at least part-time working for his son in 
real estate sales, although he had great difficulty working 
in his current job due to his service-connected PTSD.  The 
Board has granted the Veteran's higher initial rating claim 
for PTSD in this decision.  Although the Veteran does not 
meet the schedular criteria for a TDIU, in light of Rice v. 
Shinseki, 22 Vet. App. 447 (2009), and because the RO has 
not adjudicated this claim, it is remanded to the RO for 
adjudication.  See 38 C.F.R. § 4.16 (2009).

The Board notes that the Veteran's most recent VA 
examination, which occurred in December 2005, did not 
include an opinion regarding the impact of his service-
connected disabilities on his employability.  Given the 
length of time that has elapsed since that examination, the 
Board also finds that, on remand, the Veteran should be 
scheduled for an updated VA examination which addresses the 
impact of his service-connected disabilities on his 
employability.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA mental health 
records from the Medical Center in 
Fresno, California, from August 2005 to 
the present.  If no such records are 
available, the claims file must document 
such fact and the negative search result 
should be communicated to the Veteran.

2.  Review the claims file and ensure 
that all notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  
Specifically, issue appropriate notice 
on the appellant's claim of entitlement 
to TDIU.  Ask the Veteran to provide to 
provide a complete employment history, 
to include a VA Form 21-8940.  A copy of 
the notice letter should be included in 
the claims file.

3.  Schedule the Veteran for a VA 
psychiatric examination.  All necessary 
tests should be completed and the claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  
The examiner should be asked whether the 
Veteran, as a result of his service-
connected disabilities alone, is unable 
to secure or follow any form of 
substantially gainful occupation which 
is consistent with his education and 
occupational experience.  A detailed 
work history should be elicited from the 
Veteran and the examiner should comment 
on the degree of social and industrial 
impairment which the Veteran experiences 
as a result of his service-connected 
disabilities (which, in addition to 
PTSD, include hearing loss and 
tinnitus).  If this opinion cannot be 
provided without resorting to mere 
speculation, then the examiner should 
provide a supporting analysis or reason 
why such opinion cannot be provided.  
Additionally, if the psychiatric 
examiner determines that he cannot 
comment as to whether the Veteran is 
industrially impaired due to his 
service-connected hearing loss and 
tinnitus, then a separate examination 
with an audiologist should be arranged 
for this purpose.

4.  Thereafter, readjudicate the 
appellant's claims of entitlement to an 
increased rating for PTSD and for TDIU.  
If the benefits sought on appeal remain 
denied, the appellant and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


